                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EMMANUEL DAVENPORT,

                        Plaintiff,
                                                             CIVIL ACTION
        v.                                                   NO. 16-6397

CITY OF PHILADELPHIA, PA, et al.,

                        Defendants.


                                         ORDER

       AND NOW, this 26th day of October, 2018, upon consideration of Defendants’ Motion

to Dismiss Count II of the Second Amended Complaint (Doc. No. 29), and Plaintiff’s Response

to Defendants’ Motion (Doc. No. 31), it is ORDERED that Defendants’ Motion to Dismiss

Count II (Doc. No. 29) is GRANTED in its entirety.



                                                 BY THE COURT:



                                                 / s / J oel H. S l om s k y
                                                 JOEL H. SLOMSKY, J.
